1. Adaption of Title IV of the EC Treaty - Court of Justice (vote)
- Szájer report
- Before the vote
rapporteur. - (HU) The European Parliament is duty bound to provide for European citizens' legal protection. Here in the EP, there is widespread support for the Treaty establishing a Constitution for Europe, which would be a great step forward from the point of view of the Court's jurisdiction. Nevertheless, we are in the fortunate position of not having to wait in this matter for the birth of the Constitutional Treaty, as the Treaty of Amsterdam provides for a transition, a 'passerelle'.
The report I have tabled clearly advocates implementing the transition, or 'passerelle', extending thereby the jurisdiction of the European Court of Justice to matters concerning the European visa, as well as to refugee and immigration policies. This guarantees total legal protection for European citizens. My proposal would thus make it possible to strengthen European legal safeguards with regard to fundamental rights. In this way I wish to facilitate the uniform interpretation and application of Community rules and laws, and the creation of a unified system of legal safeguards. This is not the first time Parliament calls upon the Council to speed up the adoption of this transitional clause, the 'passerelle', in order to remove the limitations on the Court's competence with regard to Article 4 of the Treaty. I ask Parliament to support my proposal.